          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                      )
                                               )
             Plaintiff,                        )
                                               )
-vs-                                           )    Case No. CR-19-347-F
                                               )
ISAIAH WHITEFOX REDBIRD,                       )
                                               )
             Defendant.                        )

                                      ORDER

       This matter came before the Court on the Defendant’s Unopposed Motion for
Extension of Time Within Which to File Pre-Trial Motions and Notices of Defenses
and to Continue the Jury Trial. Doc. no. 36.
       Based upon the facts set forth in defendant’s unopposed motion, the Court
finds as follows:
             The Speedy Trial Act is impacted.
             The Court finds that the ends of justice are served by extending
       the deadlines for the filing of pretrial motions and notices and
       continuing the jury trial. In making this determination, the Court has
       specifically considered the length of delay, the reason for delay, the
       defendant’s assertion of the right, any prejudice to the defendant and
       other relevant circumstances. It is unreasonable to expect adequate
       preparation for pretrial proceedings within the time limits initially
       established by the Speedy Trial Act. Failure to afford adequate time
       for pretrial investigation, motion work, and trial preparation, would
       result in a miscarriage of justice. See, United States v. Toombs, 574
       F.3d 1262 (10th Cir. 2009). See, generally, United States v. Larson, 627
        F.3d 1198, at 1207 (10th Cir. 2010) and United States v. Williams, 511
        F.3d 1044 (10th Cir. 2007).
        Accordingly, Defendant’s Unopposed Motion for Extension of Time Within
Which to File Pre-Trial Motions and Notices of Defenses and to Continue the Jury
Trial (Doc. No. 36) is GRANTED. The jury trial currently scheduled for the
January 2020 trial docket is stricken and continued to the April 2020 trial docket,
which is scheduled to begin on April 14, 2020. All pretrial motions shall be filed
and served on or before February 28, 2020. The party opposing the motion shall
file and serve a response within 9 days after the motion is filed. Notice of any of
the defenses stated in FED. R. CRIM. P. 12.1, 12.2 or 12.3, shall be provided on or
before February 21, 2020. All other documents and materials shall be filed in
accordance with the deadlines in the Federal Rules of Criminal Procedure and this
Court’s Local Criminal Rules.
        IT IS SO ORDERED this 27th day of November, 2019.




19-0347p001.PO.docx
